IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEY PROPERTIES GROUP, LLC, a

Delaware limited liability company, No. 60, 2016

Defendant Below,
Appellant,

Court BeloW_Superior Court of the
State of Delaware

V.

STATE OF DELAWARE, upon the
Re1ationship of the Secretary of the
DEPARTMENT OF
TRANSPORTATION,

Plaintiff Below,

§
§
§
§
§
§
§
§
§
§
§
§
§
§
Appellee. §

Submitted: March 8, 2016
Decided: March 1 l, 20 l 6

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
0 R D E R

This ll‘h day of March 2016, it appears to the Court that:

(1) Defendant-beIoW/appellant, Key Properties Group, LLC ("KPG"), has
petitioned this Court, under Supreme Court Rule 42, to accept an appeal from the
Superior Court’s January 27, 2016 interlocutory order in a condemnation action. ln
the January 27 order, the Superior Court ruled that KPG would be limited to
presenting only one of two appraisal experts’ opinions at trial. The Superior Court
rejected KPG’s arguments that such a limitation was in violation of the United States

and Delaware Constitutions and title l0, chapter 61 of the Delaware Code.

(2) By order dated February 26, 2016, the Superior Court denied KPG’s
application for certification of an interlocutory appeal. After applying the standards
for certification in Rule 42(b), the Superior Court concluded that the January 27
order did not decide a substantial issue, legal right or an issue of first irnpression,
and that interlocutory review of the order was not in the interests of justice.

(3) The Court agrees with the Superior Court’s Rule 42(b) analysis. The
principles and criteria under Supreme Court Rule 42(b) do not weigh in favor of
interlocutory review of the January 27 order.

(4) Applications for interlocutory review are addressed to the sound

discretion of this Court. In this case, the Court concludes that interlocutory review

should be refused.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory
appeal is REFUSED.

BY THE COURT:

Justice § l